DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants.   
The limitation of determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a display” and a “a processer coupled to the display” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the mental process of a human calculating the determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants.  For example, paragraph 90 of the specification shows that the time requirement value is determined.  The calculation can be performed with the human mind or with a pen and a paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The amendment of “wherein the time requirement is determined based on historical performance data associated with the at least one of the assessment tasks and the historical performance data for the at least one of the assessment tasks include data indicative of the amount of time required for historical participants to complete that task and obtain a defined successful task value for that task” are still directed to “Mental Processes” grouping of abstract ideas as these step can be done manually by a teacher observing the behavior of the past student behavior and measuring the amount of time that a student (or a group of student) takes to complete a task and thinking about the a scoring system or value to measure that particular task.   
This judicial exception is not integrated into a practical application. In particular, the claim only recites a process and a display coupled to the processor or performing the method electronically.   This recitation amounts no more than mere instructions to apply the exception using a generic computer component.  For example, applicant’s own specification describes these computer components to be generic computer components (see paragraph 40-41).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or electronic means to perform the step of: determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants; amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Limitation of the dependent claims have been reviewed and do not ameliorate the rejection rationale of the independent claims.  For example:
Claim 3-6, 8, 13-16 and 18 only provide limitations that further limit the abstract idea.  For example, claim 3-5, 13-15 describes a historical data to be used in conjunction with the calculation of the time requirement.  Claims 6, 8, 16 and 18 also delve into the calculation of the normalized value and adjust value based on the success rate of the other participants.  The examiner takes the position that the same rejection rationale can be applied on these dependent claims.  Accordingly, these dependent claims are rejected under the same rationale as the independent claims.   
Claims 9-10, 19-20 appear to be directed to the use of the processor to either: display the result of the calculation using the display device or uses the processor to determine an ordering of the task.   The examiner takes the position that the same rejection rationale can be applied on these dependent claims.  Accordingly, these dependent claims are rejected under the same rationale as the independent claims.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee US 2003/0044760 and in view of Hong US 2015/0050635
Re claims 1 and 11, Banerjee discloses an electronic learning system for conducting an electronic assessment, the system comprising (a) a display, and (b) at least one processor operatively coupled to the display (see fig. 2, paragraph 0030), processor configured for: (i) providing an electronic assessment comprising a plurality of assessment tasks for a current participant to complete within an allocated amount of assessment time (paragraph 0051), (ii) determining time requirement value for at least one of the assessment tasks, the value being indicative of a suggested amount of time required to complete that task, and (iii) providing the time requirement value to the current participant (paragraph 0066).
The Banerjee reference is silent on the teaching of wherein the time requirement is determined based on historical performance data associated with the at least one of the assessment tasks and the historical performance data for the at least one of the assessment tasks include data indicative of the amount of time required for historical participants to complete that task and obtain a defined successful task value for that task.   However, the Hong the reference provides a teaching of the time requirement is determined based on historical performance data associated with the at least one of the assessment tasks (see FIG. 10 item “average question solving time”)  and the historical performance data for the at least one of the assessment tasks include data indicative of the amount of time required for historical participants to complete that task and obtain a defined successful task value for that task (see FIG. 3 item “average question solving time out of high-level student“ and see also paragraph 110).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Banerjee reference with the feature of wherein the time requirement is determined based on historical performance data associated with the at least one of the assessment tasks and the historical performance data for the at least one of the assessment tasks include data indicative of the amount of time required for historical participants to complete that task and obtain a defined successful task value for that task, as taught by Hong, in order to provide detailed feedback for the user on each and every questions (see paragraph 11).  
Re claim 3, Banerjee discloses the successful task value is defined automatically based upon the historical performance data (paragraph 0048).
Re claim 4, the Banerjee reference is silent on the teaching of discloses the historical performance data for the at least one of the assessment tasks is historical data associated with similar historical participants (paragraph 0066).
Re claim 5, Banerjee discloses the similar historical participants are identified based upon the academic performance of the current participant and historical participant in at least one other assessment module (paragraph 0066).
Re claim 6, Banerjee discloses the     value is adjusted based upon success rate of historical participants associated with the at least one of the assessment tasks, the success rate being indicative of a portion of historical participants who had obtained the successful task value for that task (paragraph 0074).
Re claim 8, Banerjee discloses a normalized  value is determined based upon the value and the assessment time (paragraphs 0089).
Re claim 9, Banerjee discloses processor is configured to provide a pace visualization including a visual representation of the     value and the assessment time (paragraph 0096).
Re claim 10, Banerjee discloses processor is further configured to determine a suggested order of performance for remaining tasks of the plurality of assessment tasks to optimize the participant's performance, the suggested order being determined based upon value and task value associated with the remaining tasks and remaining time of the assessment time (paragraph 0086-0087). 
Re claim 13, Banerjee discloses defining the successful task value automatically based upon the historical performance data (paragraph 0048).
Re claim 14, Banerjee discloses the historical data for the at least one of the assessment tasks is historical data associated with similar historical participants (paragraph 0066).
Re claim 15, Banerjee discloses identifying similar historical participants are identified based upon the academic performance of the current participant and historical participant in at least one other assessment module (paragraph 0066).
Re claim 16, Banerjee discloses adjusting the     value based upon success rate of historical participants associated with the at least one of the assessment tasks, the success rate being indicative of a portion of historical participants who had obtained the successful task value for that task (paragraphs 0074).
Re claim 18, Banerjee discloses determining a normalized     value based upon the     value and the assessment time (paragraph 0089). 
Re claim 19, Banerjee discloses providing a pace visualization including a visual representation of the     value and the assessment time (paragraph 0096). 
Re claim 20, Banerjee discloses determining a suggested order of performance for remaining tasks of the plurality of assessment tasks to optimize the participant's performance, the suggested order being determined based upon     value and task value associated with the remaining tasks and remaining time of the assessment time (paragraph 0086-0087). 

Response to Arguments
Applicant’s submission of a terminal disclaimer on 3/22/2022 have been considered and is sufficient to overcome the rejection under obviousness double patenting. 
The applicant’s argument on the rejection of 35 U.S.C 101 has been considered.  The applicant argued that “… a human would not be able to determine time requirement values based on historical performance data associated with assessment tasks. As explained in paragraph 76 of the application as published, the historical data 56 may include data indicative of the amount of time required by previous participants to complete this task. This historical time value may be used to determine the context-dependent time requirement (CDTR) value for the task. For example, historically, if the participants have taken "x" amount of time to complete the task successfully, then the CDTR value for the task may be "x" or a function of "x". It is clear that present claimed subject matter cannot be carried out by a human as this would not be feasible in a realistic or practical manner.”   However, the applicant did not provide any other evidence other than this argument.  The examiner takes the position that the measurement of historical data of past user’s performance in a test is something that can be performed by hand.  For example, a teacher can observe a student’s performance with a stopwatch, record the data and evaluate the data using some mathematical function.  Even if the claim were to automate this behavior using a computing system, the court has determined that performing a mental process in a generic computer or a computing environment is not sufficient to transform the claim into a patently eligible subject matter (see MPEP 2106.04(a)(2) III C).  
The applicant amendment are sufficient to overcome the previous prior art rejection under 35 U.S.C 102(a), as such new ground of rejection has been articulated in the rejection above. 


Conclusion
                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715